                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:19-CV-08206-RGK-E(x)                                        Date   September 27, 2019
 Title             BRIAN WHITAKER v. BILAL TEMEL




 Present: The                    R.GARY KLAUSNER
 Honorable
            Sharon Williams (not present)                                      Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:                           Order to Show Cause

       The Complaint filed in this action asserts a claim for injunctive relief arising out of an
alleged violation of the Americans with Disabilities Act (“ADA”) and a claim for damages
pursuant to California’s Unruh Act. The Court orders Plaintiff to show cause in writing why the
Court should exercise supplemental jurisdiction over the Unruh Act claim asserted in the
Complaint. See 28 U.S.C. §§ 1367(c)(2) & (c)(4).

       In responding to this Order to Show Cause, Plaintiff shall identify the amount of statutory
damages Plaintiff seeks to recover. Plaintiff and Plaintiff's counsel shall also support their
responses to the Order to Show Cause with declarations, signed under penalty of perjury,
providing all facts necessary for the Court to determine if they satisfy the definition of a
“high-frequency litigant” as provided by California Civil Procedure Code sections 425.55(b)(1)
& (2). Plaintiff shall file a Response to this Order to Show Cause by no later than October 1,
2019. Failure to timely or adequately respond to this Order to Show Cause may, without further
warning, result in the dismissal of the entire action without prejudice or the Court declining to
exercise supplemental jurisdiction over the Unruh Act claim and the dismissal of that claim
pursuant to 28 U.S.C. § 1367(c).

         IT IS SO ORDERED.


                                                                                                 :
                                                               Initials of Preparer




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
